DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the composition of Claims 1, 2, 8, and 24-26 in the reply filed on 5 April 2021 is acknowledged.

Status of the Claims
Claims 1, 2, 8, 11-16, and 19-26 are pending.
Claims 11-16 and 19-23 are withdrawn from consideration as directed to a non-elected invention.
Claims 1, 2, 8, and 24-26 are presented for examination and rejected as set forth below.

Priority
The instant application is a Continuation of earlier U.S. application 14/848,293 filed 8 September 2015, which claims the benefit of provisional application 62/048,218 filed 9 September 2014.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Morse (WO2012/112410)(of record in parent).
Applicants claims are directed to sprayable compositions which combine micronized placental tissue, specifically amnion, chorion, intermediate tissue layers, or combinations thereof, with a suitable excipient.  Claim 2 specifies that the sprayable composition is to be any of a liquid, gel, or paste.  Claim 8 defines the particle size of the micronized placental tissue.  Claim 24 places the composition into any of three particular containers.  Claim 25 specifies that the excipient is either saline or PBS.  Claim 26 specifies that the composition is one which consists of micronized placental tissue and “a suitable excipient”; the Examiner notes that per paragraph [0026] of the specification as originally filed, “the singular forms ‘a’, ‘an’, and ‘the’ include plural references unless the context clearly dictates otherwise.  Thus, for example, 
Morse describes compositions which combine micronized amnion, chorion, intermediate tissue layers, or any combination thereof along with a pharmaceutically acceptable carrier.  (Pg.3, Claim 1).  Morse indicates that each of the saline and phosphate buffered saline of the instant claims represent such suitable excipients.  (Claims 20-22).  Morse indicates that these tissue component compositions are useful in wound healing and other medical applications.  (Pg. 1).  Morse indicates that the micronized particles suitably fall within the range of 28-150 microns, overlapping and rendering obvious the particle size limitations of the instant claims.  (Pg.11-12, ).  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Morse indicates various pharmaceutically acceptable excipients, including a variety of saline and buffer solutions (Pg.15-16), and describe advantages associated with formulating the composition as a liquid (Pg.23), which may be topically applied such as by spraying (Pg.33).    
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of liquid compositions which combine micronized placental tissue such as amnion overlapping the claimed particle size with a saline or PBS excipient provided in a sprayable form, anticipation cannot be found. 
KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of liquid compositions which combine micronized placental tissue, such as amnion, combined with a with a saline or PBS excipient provided in a sprayable form from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”

Claims  1, 2, 8, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Morse as applied to Claims 1, 2, 8, 25, and 26 above, and further in view of Cottler (U.S. PGPub 2011/0059182).

Morse does not, however, suggest maintaining the sprayable solution in any particular type of sprayer.
Cottler indicates that spray pumps are known to be useful apparatus for depositing sprayed cellular-based solutions onto target substrates.  [Abs., 0011; 0029; 0041].
It would have been prima facie obvious for the skilled artisan at the time of the instant application to have employed the spray pump apparatus of Cottler to spray the cellular solution of Morse.  One having ordinary skill in the art would have been motivated to do so because it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Where, as here, the art teaches a sprayable liquid cellular solution according to the teachings of Morse, as well as a pump sprayer capable of delivering sprayed cellular solutions, the burden now shifts to the Applicants to demonstrate a nonobvious difference.

Conclusion
No Claims are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613